Citation Nr: 0637329	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for blisters of the 
feet, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  The veteran also had subsequent periods of active and 
inactive duty for training with the Nebraska National Guard, 
during the years 1980 to 1989, and the Colorado National 
Guard, during the years 1990 and 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO), which denied, in pertinent part, 
entitlement to service connection for blisters of the feet, 
to include as secondary to Agent Orange exposure, and, after 
granting service connection, assigned an initial rating of 10 
percent for the veteran's PTSD.  

The Board parenthetically notes that, while the veteran's 
notice of disagreement (NOD) with the April 2002 decision 
also disagreed with the denial of entitlement to service 
connection for bilateral hearing loss and an application to 
reopen the claim of entitlement to service connection for 
headaches, that NOD was withdrawn in December 2002.  See 
38 C.F.R. § 20.204(b) (2006) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision).  

In August 2003, while sitting at the RO in Denver, Colorado, 
the veteran testified at a videoconference hearing before the 
undersigned.  In April 2005, the Board remanded the claims of 
entitlement to service connection for blisters of the feet 
and a higher evaluation for PTSD for further evidentiary 
development.  

Thereafter, the veteran perfected an appeal to a June 2004 
rating decision by the RO in Salt Lake City, Utah, that 
denied entitlement to service connection for tinnitus and 
denied his application to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  

As indicated above, the claim of entitlement to service 
connection for bilateral hearing loss was previously denied 
by the RO in April 2002.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  As a result, the claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since that time.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim of entitlement to service connection for 
tinnitus and the application to reopen a claim of entitlement 
to service connection for bilateral hearing loss, in his July 
2005 VA Form 9 the veteran requested a personal hearing 
before a Veterans Law Judge (VLJ) traveling to the RO or a 
videoconference hearing, which ever could be held sooner.  
The Board finds that, given the current waiting period for 
scheduling hearings before a VLJ traveling to the RO, a 
videoconference hearing would be the fastest way to provide 
the veteran with the requested hearing.  Accordingly, a 
remand to schedule the requested videoconference hearing is 
required.  See 38 C.F.R. § 20.703 (2006).

As to the claims that were the subject of the Board's earlier 
April 2005 Remand (i.e., service connection for blisters of 
the feet and a higher evaluation for PTSD), while the RO must 
continue to carry out the development ordered in that Remand, 
final adjudication of these issues must be deferred pending 
the veteran's testimony at the newly requested hearing.  Such 
a deferment is required because, while these issues were the 
subject of an earlier August 2003 videoconference hearing, 
the testimony given at this newly requested hearing may also 
be relevant to these issues.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

Accordingly, the appeal is REMANDED for the following action:

1.  As to the claim of entitlement to 
service connection for tinnitus and the 
application to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss, the RO should 
schedule the veteran for a videoconference 
hearing before a Veterans Law Judge with 
the Board of Veterans Appeals.  After the 
hearing is conducted, the issues should be 
returned to the Board, in accordance with 
appellate procedures, after completion of 
the development requested below pertaining 
to the two other claims in appellate 
status.  

2.  The RO, if it has not already done so, 
should complete all of the development 
ordered in the April 2005 Board remand 
with respect to the issues of service 
connection for blisters of the feet, to 
include as secondary to Agent Orange 
exposure, and an initial assignment of an 
evaluation in excess of 10 percent for 
PTSD.

3.  Thereafter, RO should readjudicate 
the claims of entitlement to service 
connection for blisters of the feet and a 
higher evaluation for PTSD.  If either 
benefit of these latter benefits sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for service 
connection for blisters of the feet, to 
include as secondary to Agent Orange 
exposure, and an initial assignment of an 
evaluation in excess of 10 percent for 
PTSD, to include a summary of the 
evidence received since the statement of 
the case and any evidence not received.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required by the veteran until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

